Citation Nr: 1723669	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee strain with arthritis.

2.  Entitlement to service connection for a left knee disability, to include arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, wife


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1979 to July 1983 and February 1984 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2015 videoconference hearing and a transcript of this hearing is of record.

In December 2015, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran lacerated his right knee in service in a January 1985 motor vehicle accident (MVA).

2.  The Veteran's second separation examination is silent for residuals of the MVA.

3.  The Veteran's left knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  The preponderance of the evidence shows that bilateral hearing loss did not have onset in active service and that it is not causally connected to active service.

5.  The preponderance of the evidence shows that tinnitus did not have onset in active service and that it is not causally connected to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee strain have not been met.
38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability have not been met.
38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

4.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds substantial compliance with the December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the medical examinations of record are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports sufficiently discussed the medical and lay evidence of record and scientific research related to the claims to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the Veteran has provided generic statements regarding the adequacy of examinations, no argument showing the inadequacy of any examination of this Veteran has been persuasively asserted.  The Board finds that the reports of the examinations and the provided opinions, especially if considered in the aggregate rather than in isolation, provide the information needed to fairly decide each of the claims for service connection, including addressing the determinative issue of diagnosis and causation.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral Knees

The Veteran was diagnosed with arthritis in both the left and right knees.  The Veteran alleges that his left knee disability is generally related to service, and his right knee disability is the result of a motor vehicle accident in service.

As an initial matter, the evidence does not show that the Veteran's left knee disability is related to service.  The Veteran's service treatment records and separation examination reveal no complaints regarding the left knee.  Moreover, he affirmatively denied any knee problems or joint issues on his separation Report of Medical History and stated, "I am in good health."  Private examinations in March 2001 and November 2003 noted that the Veteran's joints, gait, and reflexes were grossly intact.  Based on the evidence of record, the Veteran was diagnosed with a degenerative joint disease of the left knee in March 2013, approximately 27 years after separation from service.  The Veteran has never specifically alleged an in-service injury that resulted in his left knee disability but did testify at his hearing that his knee pain related back to service, worsening as he aged.

There is no evidence of record suggesting that the Veteran's left knee disability is related to service.  While the Veteran is competent to report observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran reported at a March 2011 medical examination that he didn't know where the "others" (problems with his left knee) came from.  Additionally, he reported at a March 2013 emergency room visit that, though his right knee pain was chronic since service, his left knee pain began without specific trauma the day before.  In April 2016, a VA examiner opined that the intermittent, severe pain that the Veteran experienced in his left knee was related to non-service connected gout.  The examiner attributed Veteran's left knee disability to the natural ageing process.

The Veteran has repeatedly stated that he is unaware of the cause of his left knee disability.  Additionally, the Board finds his statements regarding the inception and duration of the symptoms to be inconsistent and, therefore, to lack credibility.  Id.  Without evidence of an in-service injury, chronicity of symptoms during service, or continuity of symptoms after service, service connection is not warranted.  Accordingly, a preponderance of the evidence is against the claim for service connection for a left knee disability on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § § 3.307 (a)(6), 3.309 (a).

With regard to the right knee, the Veteran testified and service records show that he injured his right knee in a motor vehicle accident in service.  A soft tissue contusion to the inferior medial aspect of the right knee was noted, and medial and lateral collateral ligaments were within normal limits.  The Veteran's separation examination was silent regarding the right knee, as were subsequent treatment records for many years following separation.  Moreover, he affirmatively denied any knee problems or joint issues on his separation Report of Medical History and stated, "I am in good health."  

The Veteran has stated that since the incident in service he has suffered with chronic knee pain which has increased in severity over the years and caused him to be unable to continue work as a truck driver.  However, in March 2001, the Veteran reported to his private physician that he worked in logging and had neither difficulty walking nor pain in the legs when walking.  His joints, gait, and reflexes were reported to be grossly intact.  At a June 2001 VA evaluation, the Veteran reported that increased dizzy spells made him unable to continue his work as a truck driver.  The Veteran reported to his private physician two years later that an incident of vertigo while driving with his wife ended his career in July 2003.  Again, his joints, gait, and reflexes were reported to be grossly intact.

At a March 2011 VA examination, the Veteran reported problems with his right knee since service that he had mitigated through the use of a cane and wraps for the previous two years.  On testing, the VA examiner reported pain, swelling, and "rubbing" in the knee.  The Veteran's gait was antalgic, indicating pain on weight-bearing, and crepitation and bony joint enlargement were present.  The examiner opined that, "while joint injury may increase the risk of osteoarthritis, there was no evidence that the veteran suffered a right knee joint injury in the January 1985 episode."  The examiner opined that the Veteran's right knee strain symptoms were not the result of his injury but were most consistent with a possible degenerative condition.  Though no testing was done on examination, x-rays in September 2012 confirmed his hypothesis and diagnosed mild degenerative changes in the right knee.

In April 2016, another VA examiner reasoned that the Veteran's condition was less likely than not related to his in-service injury as there is no evidence that symptoms persisted.  In support, the examiner provided medical research on the symptoms and etiology of osteoarthritis.  The Veteran reported that the right knee had always hurt a little, but the pain had increased in the past four or five years.  He stated that he was unable to bend the right knee due to pain.  The Veteran also reported that he was no longer able to drive an 18 wheeler truck because he is unable to operate the clutch without hurting his knees.  He stated that he had no knee problems on separation because he "was a young, 22-year-old" but now had problems due to ageing.  The examiner noted that the Veteran complained of worsening right knee pain that had occurred off and on for five years at a May 2011 physical examination.  The examiner opined that the Veteran's degenerative joint disease is part of the natural aging process.

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board finds that the Veteran and his wife are competent to report observable symptoms of his right knee disability.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469.  The Board finds that the Veteran's reports regarding the continuity of symptoms are inconsistent throughout the record and, therefore, not credible.
After weighing all the evidence, the Board finds the greatest probative value lies in the April 2016 VA examiner's opinion.  The opinion by the VA examiner was fully grounded in the medical literature and was based upon a comprehensive review of the claims file and medical history.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is shown to have reviewed and considered the pertinent evidence of record and to have provided adequate rationale for the opinion.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right knee disability was incurred in or is related to service.

Hearing Loss and Tinnitus

The Veteran claims that in-service exposure to constant loud noise from aircraft during his work on an aircraft carrier resulted in delayed onset of hearing loss and tinnitus.  The Veteran's spouse reports that she noticed that he was hearing impaired upon meeting him 25 years ago and that a few years later he began to complain of ringing in his ears.  His mother states that the Veteran initially displayed hearing deficits in the late 1980s and early 1990s which has progressed over the years.  During an April 2016 VA examination, the Veteran reported onset of tinnitus in 1980 or 1981; however, STRs are silent with regard to tinnitus and previous statements from the Veteran, his mother, and his wife report onset post-service.  

The Veteran's enlistment and separation examinations through both periods of service show normal hearing bilaterally.  Private physical examinations in March 2001 and July 2003 show clear tympanic membranes and good hearing acuity.  At a March 2011 VA examination, the Veteran reported bilateral hearing loss for about a year or two and intermittent tinnitus occurring a couple times per month and lasting five to ten minutes.  Testing found that the Veteran had mild, nondisabling hearing loss bilaterally that created difficulty in general conversation.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to or caused by service.  In support, he stated that the Veteran's reported hearing loss occurred as of only the past year, and his tinnitus is not typical of tinnitus due to noise exposure in that it is intermittent and brief without the high frequency hearing loss at separation which typically accompanies tinnitus due to noise exposure.

The Veteran's post-treatment records do not note any deficit in hearing until 2014.  Upon reexamination in April 2016, puretone tests did not yield useful results for rating purposes.  However, the medical opinion is well reasoned and supported by medical literature, and thus, adequate to determine nexus.  

The April 2016 VA examiner stated that because there is no objective evidence of complaint or treatment of tinnitus in service or of any hearing loss or changes in hearing in service, there is no evidence of a direct nexus between any current hearing loss or tinnitus and in-service events, including in-service noise exposure.  The examiner referred to a 2006 report by the Institute of Medicine (IOM) which stated that "there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure and stated the most pronounced effects of a given noise exposure on pure-tone thresholds are measureable immediately following the exposure."  According to the examiner's research, noise seldom causes a permanent tinnitus without also causing hearing loss; therefore, without objective evidence of onset of hearing loss in service, there is no evidence of noise injury in service, and the Veteran's tinnitus and hearing loss cannot be attributed to his in service noise exposure.

The examiner commented on the Dr. Kujawa, et al, line of research on the progressive consequences of noised-induced damage to the ear in animals.  He pointed out that the research provides no objective evidence that the study definitively applied to humans.  He also stated that IOM found insufficient data to support the contention that a person whose hearing was normal after exposure would suffer delayed-onset hearing loss many years after the exposure.

The VA examiner stated that "in this case, the objective evidence is contrary to and does not support the Veteran's contention that his hearing loss and tinnitus are due to military noise exposure; and the lay testimony from his wife and mother do not provide any objective evidence of onset, hearing loss, or tinnitus in service or provide any objective evidence that his hearing loss and tinnitus are related to in-service noise exposure."  For the same reasons, the Board finds the examiner's opinion to have greater probative value than the lay statements presented.  That is, the Veteran is not competent to determine the complex question of the etiology of hearing loss and tinnitus.  Rather, medical expertise is required here.  

Though the Board acknowledges the Veteran's honest belief that his hearing loss and tinnitus are the result of in service noise exposure, it finds that the preponderance of evidence - lay and medical, is against service connection.  There is objective evidence that the Veteran had no hearing loss after his periods of service.  Rather, the audiograms at the time show hearing within normal limits.  Lay statements are unable to pinpoint onset of hearing loss and tinnitus but place it after separation from service.  Post-treatment records reflect no complaints of impaired hearing until 2014, almost 30 years after service.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).














ORDER

Service connection for a right knee strain is denied.

Service connection for a left knee condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


